Citation Nr: 1327646	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1965 to October 1968 and from September 1971 to October 1988, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Nashville, Tennessee, Regional Office (RO).

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board remanded the appeal in February 2011 and July 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2012 VA examination does not adequately address whether any of the Veteran's variously diagnosed in-service gastrointestinal disabilities are related to his currently claimed gastrointestinal disability.  A supplemental opinion must be obtained to comply with this aspect of the July 2012 Board remand.  Also, VA treatment records dated since June 2013 must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's gastrointestinal disability, dated since June 2013.  Any negative response(s) must be in writing and associated with the claims folder.

2.  Then, obtain a supplemental medical opinion from an appropriate medical professional, regarding the Veteran's claimed gastrointestinal disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must diagnose all gastrointestinal pathology, if any, specifically diagnosing or ruling-out amoebic dysentery, biliary disease, cholecysititis, esophagitis, gastritis, gastroesophageal reflux disease (GERD), pancreatitis, terminal ileitis, and viremia.  

As to each disability, the examiner is to opine whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability: (i) had onset in service or within one year of separation; or (ii) is related to military service or any event therein, including diagnosed amoebic dysentery, viremia, and gastroenteritis.  

Note:  The examiner must accept as fact that amoebic dysentery was diagnosed in service because the Veteran provides a credible account of such occurring while engaged in combat.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; September 1968, December 1976, October 1978, and March 1980 service treatment records; etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



